DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election without traverse of Species A and Subspecies A1 in the response of 22 April, 2021 is acknowledged. Claim 15 is withdrawn as being drawn to nonelected species B or C. Claims 1-14 and 16-17 are examined. The restriction requirement is hereby made final. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the projection which is formed of an elastic material over an entire periphery of the supply unit main body on an inner peripheral surface of the supply unit 20main body [claim 1, lines 18-20] and the first projection is provided only in a portion of the tube main body in a circumferential direction [claim 11, lines 2-3], must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 1, the claim reads “a projection which is formed of an elastic material over an entire periphery of the supply unit main body on an inner peripheral surface of the supply unit 20main body” [Ln.18-20]. As the applicant does not show this in their initial disclosure, although present in the claims, it has not been described in a way so as to convey that the applicant had possession of this feature at the time of filing. 
In regards to claim 11, the claim reads “the first projection is provided only in a portion of the tube main body in a circumferential direction” [lines 2-3].  As physical objects exist in three dimensions, this may be interpreted as an impossible limitation. As such, it cannot be described in the applicant’s disclosure to convey that the applicant had possession of this invention at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the claim recites “a through-hole is formed at a position closer to a distal end side of the supply portion main body than the projection on the inner peripheral surface of the supply unit main body [lines 20-22]. This could be interpreted to mean that the through-hole is formed on the inner peripheral surface of the supply unit main body. This could also be interpreted to mean that “on the inner peripheral surface” refers to the position of the projection. Therefore, the claim is unclear. For the purposes of prosecution, the latter is held to be true. 
In regards to claim 1, the claim reads “the through-hole communicates with an inside of the supply unit main body at the distal end side of the supply unit main body” [lines 22-23]. This could be interpreted to mean that the “inside of the supply unit main body” discussed is at the distal end side of the supply unit main body. Alternatively, this could mean that the through-hole performs the communication at the distal end side of the supply unit main body. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the latter is the case. Note that “at” as used here may also mean “near”. 
In regards to claim 1, the claim reads “a projection which is formed of an elastic material over an entire periphery of the supply unit main body on an inner peripheral surface of the supply unit 20main body” [Ln.18-20]. This recitation contradicts the applicant’s disclosure in Figure 1. Therefore the claim is unclear. The metes and bounds of this limitation cannot be discerned without unreasonable assumption.
In regards to claim 11, the claim reads “the first projection is provided only in a portion of the tube main body in a circumferential direction” [Ln.2-3] since three dimensional objects exist in all possible direction, this portion cannot be only in a circumferential direction. Therefore it is an impossible limitation and thus claim is unclear. For the purpose of examination this is interpreted to mean that the projection is provided in a portion of the tube main body in a circumferential direction, which may be explained to mean that the projection exists in the circumferential direction, and is provided on some part of the tube main body.

Before a proper rejection can be rendered, the subject matter encompassed by the claims on appeal must be reasonably understood without resort to speculation. Since independent claim 1 fails to satisfy the requirements of the second paragraph of 35 U.S.C. § 112, no rejection on the art may be rendered. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.); see also In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite."). See MPEP 2173.06
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karasawa et al. (USPN 5,575,756)
Reisdorf et al. (USPN 5,989,183)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795